Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in a telephonic communication with Thomas Bilodeau (Reg. No. 43438) on 1 September 2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) 
A travel controller configured to control travel of a moving body, the travel controller including at least one processor and configured to: 
acquire an operation by a driver of a host moving body; 
acquire outside-world information of a periphery of the host moving body; 
acquire moving-body information relating to a travel state of the host moving body; manage a range travelable by the moving body; and 
control travel by the moving body based on the operation acquired, the outside-world information acquired, the moving-body information acquired, and the travelable range managed, 
the travel controller further configured to: 
use map information as the travelable range; 
provide information to the driver; 
receive information from the driver; 
use the information provided to the driver and the received information from the driver to request the driver to select either a travelable-range enlargement mode or a travelable-range evaluation mode to be executed and perform control in accordance with a request of the driver in the travelable range where it is determined that a predetermined condition is satisfied, the travel controller further configured to:
perform travel control corresponding to the travelable-range evaluation mode to determine whether the travelable range satisfies the predetermined condition in a place where the travelable range exists; or
perform manual travel corresponding to the travelable-range enlargement mode to generate the travelable range in a place where the travelable range does not exist;
wherein the travel controller is further configured to: 
determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition by calculating a degree of a wobble of the host moving body using at least one of the operation, the outside-world information, or the moving-body information obtained when the travel control is performed for the travelable range as the evaluation target, and
determine that travel control is not possible when the degree of wobble at the time of travel control is greater than a predetermined value; 
wherein the degree of wobble is a deviation or dispersion of vehicle information; and
permit the driver to set the predetermined value in advance, or set the predetermined value based on a driving behavior of a driver.

















2. (Cancelled).  

3. (Cancelled).  

4. (Cancelled).  

5. (Cancelled).  

6. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
acquire a current position and an advancing angle of the host moving body based on the outside-world information and the moving-body information when the travelable range does not exist, 
correct the current position and the advancing angle of the host moving body based on the travelable range, the outside-world information, and the moving-body information when the travelable range exists, and 
store the outside-world information as the travelable range based on the acquired or corrected current position and advancing angle.  

7. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
reflect latest outside-world information as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range.  

8. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
comprehensively use outside-world information corresponding to a plurality of times of travel as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range.  

9. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
determine that the driver causes a wobble when a variation of the operation exceeds a predetermined range and averages information corresponding to a traveling track of a plurality of times of travel statistically as the moving-body information, and 
store the moving-body information in the travelable range as a road shape when the variation of the operation falls within the predetermined range.  

10. (Cancelled).  

11. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
determine an override of travel control by the driver based on the operation when the travel control is performed for the travelable range as the evaluation target, and 
determine a travel control possibility based on the override.  

12. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
interrupt the travel control if the operation by the driver is input when the travel control is performed for the travelable range as the evaluation target.  

13. (Currently Amended) 
The travel controller for a moving body according to claim 1, wherein the travel controller is further configured to: 
integrate the outside-world information obtained during manual travel by the driver into the travelable range.  

14. (Currently Amended) 
The travel controller for a moving body according to claim 6, the travel controller is further configured to: 
determine a reliability of at least one of the operation, the outside-world information, and the moving-body information, correct the current position and the advancing angle of the host moving body based on the reliability.  

15. (Currently Amended) 
The travel controller for a moving body according to claim 1, the travel controller is further configured to: 
perform communication between moving bodies or between a moving body and a road; 
acquire a travelable range of another moving body via the communication; and 
integrate the travelable range of the other moving body acquired into a travelable range of the host moving body.   

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites features that are unique in combination. Although the previously cited prior art used in rejection of independent claim 1 and previously dependent claims 3-5 and 10 teach variations of the claimed limitations in part, none of the previously cited prior art teaches the claimed invention as a whole. Further, the combination of the previously cited prior art, though related through the same field of endeavor, would not render the claimed invention obvious. Though each limitation was taught by the prior art separately, the claims, when taken as a whole, amount to a novel system for controlling travel of a moving body by either evaluating a travelable range of the moving body or enlarging the travelable range of the moving body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668